Citation Nr: 0635285	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  02-11 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for residuals of a head 
injury (other than headaches).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his mother, and his cousin


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from August 1997 to April 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
located in Atlanta, Georgia.  In October 2003, the Board 
remanded the claims for further development.

This case was previously before the Board in September 2005.  
At that time, the Board remanded the case to the RO for 
further evidentiary development.  The requested action has 
been completed and the case has been returned to the Board 
for further appellate consideration.


FINDING OF FACT

The veteran has no current residual disability (other than 
headaches) resulting from an in-service head injury.

CONCLUSION OF LAW

Residuals of a head injury (other than headaches) were not 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub.  L.  No.  
107-330, § 401, 116 Stat.  2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall .  .  .  take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letter 
dated in September 2005, subsequent to the initial 
adjudication of the claim.  While the letter provided 
adequate notice with respect to the evidence necessary to 
establish entitlement to service connection, it did not 
provide notice of the type of evidence necessary to establish 
a disability rating or effective date for the disability on 
appeal.  See Dingess, supra.  However, despite the inadequate 
notice provided to the appellant on these latter two 
elements, the Board finds that there is no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  Since service connection for residuals of a head 
injury other than headaches is being denied, no disability 
rating or effective date will be assigned in this case, so 
there can be no possibility of any prejudice to the appellant 
in not notifying him of the evidence pertinent to those 
elements.  

The Board also notes that the veteran has been afforded 
appropriate VA examinations.  Available service records and 
pertinent post service medical records have been obtained.  
The veteran has not identified any outstanding evidence that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such evidence.  

Following the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claim.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
would have been different had complete VCAA notice been 
provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the claim.


Evidentiary Background

The veteran's service medical records reflect that he was 
treated in September 1999 for a head injury after a deck 
hatch struck his head.  He was diagnosed with contusions of 
his right forehead and right gluteus.  While he complained of 
throbbing headaches, he denied loss of consciousness, nausea, 
and vomiting.  He also denied tingling or weakness in his 
extremities or loss of bowel or bladder control.  
Neurological examination revealed that he was alert and 
oriented times 4 with intact cranial nerves II to XII, and 
there was no apparent seizure activity.

The veteran's service records also show that the veteran 
presented with depression and suicidal ideation with 
financial and marital problems in September 1999.  While it 
was felt that the veteran was "over reporting his 
condition," he was diagnosed with an adjustment disorder 
with depressed mood.  He subsequently underwent group and 
individual psychotherapy.  In July 2000, he underwent a board 
secondary to his chronic headaches; however, separation was 
not recommended.  

A subsequent medical record dated in March 2001 shows that 
the veteran continued to complain of headaches.  He felt that 
he could not finish his enlistment citing weight loss, 
decreased appetite, crying spells, poor sleep, and poor 
concentration.  He had a history of multiple financial, 
family, job, and health stressors.  On examination, the 
veteran was oriented times three.  Mental status examination 
appeared intact.  Assessment was rule old depression vs. 
malingering.   

After reporting vague suicidal ideation and general dysphoria 
secondary to his perceived inability to cope with the stress 
of military life, the veteran underwent a mental health 
evaluation in March 2001.  The veteran was noted to have a 
pervasive pattern of negativistic attitudes and passive 
resistance to demands for adequate work performance 
characterized by his feeling of being misunderstood, his 
focus on personal misfortune, incomplete occupational tasks, 
and his conflict with authority.  Pertinent diagnoses were 
personality disorder, not otherwise specified, with passive 
aggressive traits, and chronic headaches, tension type.  The 
veteran was considered unsuitable for continued military 
service and manifested a longstanding disorder of character 
that was of such severity and duration as to preclude 
adequate adaptation to the military.  

Following his discharge from active service, the veteran was 
afforded a VA fee-basis examination in July 2001.  He 
reported chronic headaches since his inservice head injury.  
It was noted that he appeared to have some mild memory 
impairment during the evaluation.  The veteran spoke rather 
slowly and did not articulate well.  Neurological reviewed 
intact cranial nerves I through XII with normal coordination, 
upper extremity motor function, and reflexes.  Sensory 
examination was also normal.   Skull X-rays were negative 
with the exception of a density in the right maxillary sinus 
that was consistent with a mucous retention cyst.  Pertinent 
diagnosis was status post closed head injury.

A January 2002 private medical record notes that the veteran 
presented with complaints of daily headaches with visual 
disturbance, dizziness, neck pain and spasms, and back pain 
and spasms.  Physical examination was negative for any 
bladder or bowel dysfunction or neurologic deficits.  
However, the veteran displayed cognitive slowing.  Impression 
was psychomotor slowing associated with closed head injury 
without open wounds.  Subsequent MRI of the brain was within 
normal limits. 

During his RO hearing in March 2002, the veteran testified 
that he was taken to the emergency room with complaints of 
loss of bladder control and vomiting following his inservice 
head injury.  He also reported vertigo, blackouts, headaches, 
blurred vision, sensitivity to light, depression, mood 
swings, and memory loss since the injury.  The veteran's 
cousin testified that he witnessed the veteran have blackouts 
or seizures since his discharge resulting in his lower body 
giving out on him. His mother reported that the veteran had 
informed her several weeks after his head injury that he was 
losing control of his lower extremities when walking.  

In a written statements dated in March 2002, the veteran's 
mother and wife and reported witnessing the veteran's light 
sensitivity, staring into space, depression, severe mood 
swings, loss of appetite, forgetfulness, and sleeping 
problems. Subsequent VA outpatient treatment records show 
that the veteran was treated for depression.  A February 2004 
progress notes shows that the veteran was feeling a lot of 
pressure as he was behind in paying child support payments 
and his mother was upset about having to help him 
financially.  

The veteran was afforded a VA compensation and pension 
examination in March 2004 that included review of his claims 
folder.  The examiner noted the veteran's history of falling 
when his legs gave out.  Physical examination revealed that 
the veteran was alert and oriented times three.  The 
veteran's history was not suggestive of seizures since the 
veteran's "spells" usually involved brief bilateral loss of 
tone without alteration in consciousness.  The examiner 
opined that, even if these symptoms were seizures, they were 
unlikely to have any connection to the veteran's in-service 
injury as the risks of seizures following closed head injury 
without loss of consciousness is similar to those found in 
individuals without closed head injury.  

In November 2005, the veteran was afforded a VA neurological 
examination.  The examining physician reviewed the veteran's 
claims folder and medical history in connection with the 
examination.  On examination, the veteran displayed somewhat 
drawling speech, but the examiner did not consider it 
abnormal.  The veteran's affect was somewhat sullen and his 
response to the interview suggested a normal cognitive 
processing.  An ophthalmology examination did not reveal any 
ocular findings other than refractive error correctable by 
glasses.  While the veteran had a history of posterior 
scleritis vs. orbital pseudotumor in his left eye, he had no 
current active involvement.  In any event, that condition was 
not felt to be related to his military incident.  

The examiner consulted with a speech pathologist and a 
neuropsychologist.  The speech pathology report noted that 
the veteran demonstrated intelligible speech with precise 
articulation and functional language.  However, his cognitive 
skills screening suggested mild memory deficits and mildly 
impaired visual-spatial skills.  The neuropsychological 
examination report noted that the veteran exaggerated his 
symptoms regarding psychiatric and cognitive functioning.  
The test results were considered invalid and an unreliable 
estimate of the veteran's current cognitive functioning.  The 
results were inconsistent across trials and test and did not 
correlate with known patterns of brain function following 
mild head injuries such as experienced by the veteran.  The 
veteran's history was consistent with personality traits of 
over sensitivity and emotion reactions when the veteran 
perceives others as injuring him or acting against his 
interests.  

In a December 2005 addendum to the November 2005 neurological 
examination report, the examining physician noted that he had 
reviewed the neuropsychological and speech consultations.  It 
was opined that the results of these examinations supported 
the examiner's opinion that the veteran had no significant 
speech or organic mental impairments.  


Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection can be granted for any disease initially diagnosed 
after discharge from service when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and competent evidence of 
a nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Where a veteran served for at least 90 days during a period 
of war and manifests organic disease of the nervous system to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

The veteran asserts that service connection is warranted for 
residuals of his in-service head injury, other than headaches 
for which he has already established service connection.  
However, the competent medical evidence is against a finding 
that the veteran has any additional disability associated 
with his in-service head injury.  

While the veteran has reported blacking out, seizures, and 
bladder and bowel incontinency, and has submitted lay 
evidence attesting to such symptoms, he has presented no 
clinical evidence of any current organic brain disorder or 
current disability manifested by seizures.  Other than 
headaches, the veteran's service medical records show that 
neurological examination was within normal limits and the 
veteran had no seizure activity.  Similarly, VA examination 
in July 2001 revealed normal neurological findings with no 
sensory deficits and essentially normal X-ray studies and 
private examination in January 2002 was negative for 
neurologic deficits.  Furthermore, in March 2004 a VA 
physician opined that he did not have a seizure disorder 
related to his in-service head injury.  Accordingly, service 
connection for a seizure disorder as a residual of in-service 
head trauma is denied.

While the veteran has reported memory problems and cognitive 
difficulties related to his in-service head injury, the 
preponderance of the probative  evidence does not show that 
his in-service head injury resulted in a currently disability 
manifested by such symptoms.  Private records in January 2002 
note cognitive slowing and psychomotor slowing related to a 
closed head injury; however, the examiner indicated that 
physical examination was negative for any reported or 
observed neurologic deficits.  The Board notes that it is not 
required to accept doctors' opinions that are based upon the 
veteran's recitation of medical history. Godfrey v. Brown, 8 
Vet. App. 113 (1995), see also, Owens v. Brown, 7 Vet. App. 
429 (1995).  The evidence does not show that the opining 
physician reviewed the veteran's service medical records or 
any other related documents which would have enabled him to 
form an opinion on an independent basis.  Elkins v. Brown, 5 
Vet. App. 474, 478 (1993); see also Swann v. Brown, 5 Vet. 
App. 229 (1993).  On the contrary, the examining physician 
based his opinion on the veteran's reported history of 
approximately 45 syncopal episodes over the last three years.  
This history is not supported by the competent and more 
probative evidence of record.  Accordingly, the Board must 
find the opinion unpersuasive and of little probative value.  
Lee v. Brown, 10 Vet. App. 336 (1997); Reonal v. Brown, 5 
Vet. App. 458 (1993).

The Board has placed greater probative weight on the opinion 
rendered by the VA neurologist in November and December 2005 
who found the veteran to have normal cognitive process.  This 
opinion was reached after examination of the veteran, review 
of the claims folder and pertinent medical history, and 
consultation with experts in speech pathology and 
neuropyschology.  Accordingly, service connection for 
manifestations of cognitive difficulty or memory impairment 
as residuals of an in-service head trauma is not warranted.  
In reaching this conclusion, the Board notes that the VA 
speech pathologist opined that the veteran had classic 
cognitive deficits resulting from brain injury.  However, the 
Board has placed greater probative weight on the opinion 
proffered by the VA neurologist who reviewed the claims 
folder including the speech pathology report and found no 
evidence of any organic brain impairment.

In addition to his reported cognitive difficulties, the 
veteran has reported psychiatric problems associated with his 
head injury.  The most comprehensive psychological testing of 
record is the report of a December 2005 neuropsychological 
consultation.  At that time, the examiner noted that the 
veteran exaggerated his symptoms and gave inconsistent 
responses that did not correlate with known patterns of brain 
function following mild head injuries.  It was felt that the 
veteran's history was more closely related to personality 
traits.  While veteran has reported psychiatric symptoms such 
as depression and mood swings following his head injury, 
these symptoms have been attributed to the veteran's 
personality disorder.  Personality disorders are not diseases 
or injuries within the meaning of applicable legislation.  38 
C.F.R. §§ 3.303(c); 4.9 (2006).  Accordingly, service 
connection for disability manifested by symptoms such as 
depression and mood swings as residuals of an in-service head 
trauma is not warranted.  

In conclusion, the Board has considered the various 
contentions raised by the veteran concerning his claimed 
residuals of an in-service head injury.  The record reflects 
a history of health care providers questioning the veracity 
of the veteran's statements.  In September 1999, he was noted 
to over report his conditions; in March 2001, he was 
suspected of malingering; and in December 2005 he was noted 
to have exaggerated his symptoms in December 2005.  The 
veteran's reported subjective complaints, especially in light 
of the lack of current objective evidence of organic brain 
impairment are not credible.  In any event, in the absence of 
evidence indicating that the veteran has the medical 
knowledge or training requisite for the rendering of clinical 
opinions, the Board must find that his contentions with 
regard to the etiology of any current residual disability to 
be of no probative value.  See Moray v. Brown, 5 Vet. App. 
211 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  As set forth above, the preponderance of the 
evidence is against the claim, and there is no doubt to be 
resolved. 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 55.  
Service connection for residuals of a head injury (other than 
headaches) is denied.


ORDER

Service connection for residuals of a head injury (other than 
headaches) is denied.  



____________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


